                            Case 20-10256-KBO              Doc 529         Filed 12/08/20       Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                       )     Chapter 11
             In re:                                                    )
                                                                       )     Case No. 20-10256 (KBO)
                                              1
             EARTH FARE, INC., et al.,                                 )
                                                                       )     (Jointly Administered)
                                       Debtors.                        )
                                                                       )

                               NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON DECEMBER 10, 2020 AT 1:00 P.M. (ET)

         MATTERS WITH CERTIFICATIONS OF COUNSEL

         1.           Debtors’ First (1st) Omnibus (Non-Substantive) Objection to Claims Pursuant to Sections
                      502(b) and 503(b) of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
                      [D.I. 510, 11/10/20]

                      Response Deadline:                November 24, 2020 at 4:00 p.m. (ET)

                      Responses Received:

                      A.     Informal Response from Palm Beach County Tax Collector

                      B.     Informal Response from Albert’s Organics Inc.

                      C.     Response of Ohio Department of Taxation [D.I. 521, 11/24/20]

                      Related Documents:

                      D.     Certification of Counsel [D.I. 527, 12/8/20]
                      Status: Responses A-C have been resolved. A certification of counsel has been filed
                              submitting a revised proposed order.

         2.           Debtors’ Second (2nd) Omnibus (Substantive) Objection to Claims Pursuant to Sections
                      502(b) and 503(b) of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
                      [D.I. 511, 11/10/20]

                      Response Deadline:                November 24, 2020 at 4:00 p.m. (ET)


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of
               the Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.


27357889.1
                     Case 20-10256-KBO            Doc 529     Filed 12/08/20   Page 2 of 2




               Responses Received:

               A.        Response by the Tennessee Department of Revenue [D.I. 515, 11/20/20]

               Related Documents:

               B.        Certification of Counsel [D.I. 528, 12/8/20]

               Status:      A certification of counsel has been filed submitting a revised proposed order.
                            This matter is adjourned to January 19, 2021 at 1:00 p.m. (ET) with respect to
                            Response A.

         Dated: December 8, 2020               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                               /s/ Shane M. Reil
                                               Pauline K. Morgan (No. 3650)
                                               M. Blake Cleary (No. 3614)
                                               Sean T. Greecher (No. 4484)
                                               Shane M. Reil (No. 6195)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
                                               EF@ycst.com

                                               Counsel to the Debtors and Debtors in Possession




                                                       2
27357889.1
